Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 10 and 17
b.	Pending: 1-21
	Claims 10 and 13-16 have been amended. Claim 10 is further amended through Examiner’s amendment.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Fumiko Yamaguchi on 3/22/2022 through 3/24/2022.
Please amend independent claim 10; last line as shown below:
“value of the output mode signal”.




Claim Rejections - 35 USC § 112

Independent claim 10 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn pursuant to claim amendment.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 17 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a shift circuit configured to receive the default value of the mode register parameter stored at the mode register, wherein the shift circuit is further configured to determine whether to adjust the default value of the mode register parameter based on a corresponding shift setting signal, wherein, in response to a determination to adjust the default value of the mode register parameter, the shift circuit is configured to adjust the default value of the mode register parameter to provide an output value of the mode register parameter”; for independent claim 1;
for independent claim 10; and
“determining, at a shift circuit of the input/output circuit, whether to adjust the default value of the mode register parameter based on a programmed shift setting signal corresponding to the mode register parameter; in response to a defemination to adjust the default value of the mode register parameter, adjusting the default value of the mode register parameter to provide an output value of the mode register parameter”; for independent claim 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
 http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        3/24/2022